Title: From Thomas Jefferson to John C. Calhoun, 5 January 1825
From: Jefferson, Thomas
To: Calhoun, John C.


Dear Sir
Monticello
Jan. 5. 25.
I have duly recieved your favor of dec. 29. covering the letter of mr Levins, expressing a willingness to undertake a professorship of Mathematics or Nat. Philosophy in our University and stating the names of Playfair, Leslie, Hope and Jamieson among those from whom he had himself recieved instruction. more respectable names could certainly not be quoted; and they sufficiently inspire a confidence in his qualifications. but these two professorships are already filled by gentlemen expected hourly to arrive from London, where they were engaged by our Agent, and from whence we expect they embarked for Norfolk in November. the moment their arrival is known, the day of opening the University, will be announced, and all it’s Professors, 8. in number, will be in place to begin their courses. Accept the assurance of my high respect and esteem.Th: Jefferson